FILED
                            NOT FOR PUBLICATION                             DEC 30 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50383

               Plaintiff - Appellee,             D.C. No. 8:08-cr-00283-JVS

  v.
                                                 MEMORANDUM *
AARON GARIBAY DELGADO, a.k.a.
Brain, a.k.a. Aaron Ruben Garibay-
Delgado,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     James V. Selna, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Aaron Garibay Delgado appeals from the 235-month sentence imposed

following his guilty-plea conviction for conspiracy to possess with intent to

distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 846, and

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1).

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Delgado contends that the district court committed procedural error by

treating the sentencing range calculated by reference to the Career Offender

Guideline, U.S.S.G. § 4B1.1(b)(A), as “virtually mandatory,” by overemphasizing

the need for deterrence, and by “fail[ing] to recognize the numerous ways in which

courts are permitted to deviate from the career offender guidelines.” The record

belies these contentions.

      Delgado also argues that his sentence was substantively unreasonable

because the district court ignored “the tremendous extent to which [his] priors

unreasonably increased [his] advisory Guidelines” and gave “virtually no weight to

his personal characteristics and history.” He argues that his sentence was greater

than necessary to serve the objectives of 18 U.S.C. § 3553(a). These contentions

are without merit. The 235-month sentence, which was 57 months below the

correctly-calculated advisory Sentencing Guidelines range, was substantively

reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors and the totality of

the circumstances. See United States v. Carty, 520 F.3d 984, 993 (9th Cir. 2008)

(en banc).

      AFFIRMED.


                                          2                                    10-50383